Case 19-11842-LSS Doc 49 _ Filed 08/20/19 Page 1 of 29

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

In re: Chapter 11
AVENUE STORES, LLC, et ai. Case No. 19-11842 (LSS)
Debtors. Gointly Administered)

Docket Ref..No. 12

 

INTERIM ORDER AUTHORIZING (1) THE DEBTORS FO ASSUME THE
AGENCY AGREEMENT, (1) THE CONDUCT OF THE STORE CLOSING SALES,
WITH SUCH SALES TO BE FREE AND CLEAR OF ALL LEENS, CLAIMS, AND
ENCUMBRANCES, (ID CUSTOMARY BONUSES TO EMPLOYEES OF REMAINING
CLOSING STORES, AND (IV) RELATED RELIEF

Upon the Debtors’ Motion for Interim and Final Orders Authorizing (1) the
Debtors to Assume the Agency Agreement, aD the Conduct of the Store Closing Sales, With Such
Sale to be Free and Clear of All Liens, Claim, and Encumbrances, (U1) Customary Bonuses to
Employees of Remaining Closing Stores, (I¥) Payment of Pre-Petition Break-Up Fee and
Expense Reimbursement, and (V) Granting Related Relief (the “Motion”); ? and upon
consideration of the First Day Declaration; and this Court having found that it has jurisdiction
over this matter pursuant to 28 U.S.C. §§ 1334(b) and 157, and the Amended Standing Order of
Reference from the United States. District Court for the District of Delaware dated as of February
29, 2012; and this Court having found that venue of these Chapter 11 Cases and the Motion in this
district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and this Court having found that this

matter is a core proceeding pursuant to 28 U.S.C. § 157(b); and this Court having found that

 

‘The Debtors in these Chapter 11 Cases, along with the last four digits of each Debtor’s federal tax identification
number, are as follows: Avenue Steres, LLC (0838); Ornatus URG Holdings, LLC (1146); Ornatus URG Real
Estate, LLC (9565); and Ornatus URG Gift Cards, LLC.(9203). The Debtors’ headquarters are located-at 365
West Passaic Street, Suite 230, Rochelle Park, NewJersey 07662.

Ail capitalized terms used and not defined herein shall have the meanings ascribed to them in the Motion or
Agency Agreement, as applicable.

01:25013793.3

 
Case 19-11842-LSS Doc 49 _ Filed 08/20/19 Page 2 of 29

notice of the Motien has been given as set forth in the Motion and that such notice is adequate and
no other or further notice need be given; and this Court having determined that it may enter a final
order consistent with Article III of the United States Constitution; and this Court having found
that the legal and factual bases set forth in the Motion establish just cause for the relief granted
herein; and this Court having found that the relief sought in the Motion is in the best interests of
the Debtors, their estates, their creditors and all other parties in mterest; and after due deliberation
and sufficient cause appearing therefor,

IT IS HEREBY FOUND, CONCLUDED AND. DETERMINED that:°

A. The Debtors’ decision to (i) enter into the Agency Agreement, -a copy of
which is attached hereto as Exhibit 1, and (ii) perform under and make payments required by the
Agency Agreement, is-a reasonable exercise of the Debtors’ sound business judgment consistent
with their fiduciary-duties and is in the best interests of the Debtors, their estates, their creditors,
and all other parties in interest.

B. The consideration_te be paid by the Agent under the Agency Agreement
was negotiated at arm’s-length and constitutes reasonably equivalent value and fair and adequate
consideration for the Store Closing Assets under the Bankruptcy Code, the Uniform Fraudulent
Transfer Act, the Uniform Fraudulent Conveyance Act and the laws of the United States, any
state, territory, possession thereof or the District of Columbia. The terms and conditions set forth
in the Agency Agreement are fair and reasonable under these circumstances and were not entered
into for the purpose of, nor do they have the effect of, hindering, delaying or defrauding the

Debtors or their creditors under any applicable laws.

 

The findings and conclusions set forth herein constitute this Court’s findings of fact and conclusions of law
pursuant to Bankruptcy Rule 7052, made applicable to this proceeding pursuant to Bankruptcy Rule 9014. To
the extent any of the following findings of fact constitute conclusions of law, they are adopted as such. To the
extent any of the following conclusions of law constitute findings of fact, they are adopted as such.

01:25013793.3

 
Case 19-11842-LSS Doc 49 _ Filed 08/20/19 Page 3 of 29

 

Cc, The Debtors, their management and. their board of directors, and the Agent,
its members and its officers, directors, employees, agents and representatives, actively
participated in the bidding process and acted in good faith. The Agency Agreement between the
Agent and-the Debtors was- negotiated and entered into based upon arm’s length bargaining,
without collusion or fraud, and in good faith as that term is used in sections 363(m) and 364(e) of
the Bankruptcy Code. The Agent shall be protected by sections 363(m) and 364(e) of the
Bankruptcy Code in the event that-this Interim Order is reversed or modified on appeal. The
Debtors were free to- deal with any other party interested in buying or selling-on behalf of the
Debtors’ estates some or_all of the Store Closing Assets. Neither the Debters nor the Agent has
engaged in any conduct that would cause or permit the Store Closing Sales, the Agency
Agreement, or any related action or the transactions contemplated thereby to be avoided under
section 363(n) of the Bankruptcy Code, or that would prevent the application of sections 363(m)
or 364(e) of the Bankruptcy Code. The Agent has not violated section 363(n) of the Bankruptcy
Code by any-action or inaction. The Agent’s prospective performance and payment of amounts
owing under the Agency-Agreement are in good faith and for valid business purposes and uses.

D. Time is of the essence in effectuating the Agency Agreement and
continuing with the Store Closing Sales contemplated therein without interruption. The conduct
of the Store Closing Sales will provide an efficient means for the Debtors to dispose of the Store
Closing Assets. The. Store Closing Sales under the Agency Agreement must be permitted to
continue to maximize the value that the Agent may realize from the Store Closing Sales and the
value that the Debtors may realize from-assuming the Agency Agreement.

E. The Agent is not an “insider” as that term is defined in section 101(31) of

the Bankruptcy Code. No common identity of directors or controlling stockholders exists

01;25013793.3

 
Case .19-11842-LSS Doc 49 _ Filed 08/20/19 Page 4 of 29

between the Agent and the Debtors.

F, The Sale Guidelines, as described in the Motion and attached as Exhibit 2
hereto, are reasonable and will maximize the returns on the Store Closing Assets for the benefit of
the Debtors’ estates and creditors.

G. The Store Closing Sales, in accordance with the Sale Guidelines and with
the assistance of the Agent, will provide an efficient means for the Debtors to liquidate and
dispose_of the Store Closing Assets as quickly and- effectively as possible, and are in the best
interests of the Debtors’ estates.

H. The Resolution Procedures are fair and reasonable, and comply -with

 

applicable law.

I, Fhe Debtors have represented that, pursuant to the Motion, they are not

 

seeking to either sell or lease personally identifiable information during the course of the Store
Closing Sales at the Remaining Closing-Stores; provided, however, that the Agent will be
authorized to-distribute emails and promotional materials to the Debtors” customers consistent

with the Debtors’ existing policies on the.use of consumer information.

claims, encumbrances, defenses (including, without limitation, rights of setoff and recoupment)
and interests, including, without limitation, security interests of whatever kind or nature,
mortgages, conditional sales or title retention agreements, pledges, deeds of trust, hypothecations,
liens, encumbrances, assignments, preferences, debts, easements, charges, suits, licenses, options,
rights-of-recovery, judgments, orders and decrees of any court or foreign or domestic
governmental entity, taxes (including foreign, state and local taxes), licenses, covenants,

restrictions, indentures, instruments, leases, options, off-sets, claims for reimbursement,

|

|

J. A sale of the Store Closing Assets other than one free and clear of liens,

01:25013793.3
|
Case 19-11842-LSS Doc 49 _ Filed 08/20/19 Page 5 of 29

contribution, indemnity or exoneration, successor, product, environmental, tax, labor, ERISA,
CERCLA, alter ego and other liabilities, causes of action, contract rights and_claims, to the fullest
extent of the law, in each case, of any kind or nature (including, without limitation, all “claims” as

defined in section 101(5) of the Bankruptcy Code), known or unknown, whether pre- petition or

 

post-petition, secured -or unsecured, choate or inchoate, filed or unfiled, scheduled or
unscheduled, perfected or unperfected, liquidated or unliquidated, noticed or unnoticed, recorded

or unrecorded, contingent or non-contingent, material or non-material, statutory or non-statutory,
matured or unmatured, legal or equitable (collectively, “Encumbrances”) pursuant to the terms
provided in the Agency Agreement and without the protections of this-Interim Order would
hinder the Debtors’ ability to obtain the consideration provided for in the Agency Agreement and,

thus, would impact materially and adversely the value that the Debtors’ estates would be able to
obtain for the sale of such Store Closing Assets. But-for-the protections afforded to the Agent
under the Bankruptcy. Code-and this Interim Order, the Agent would not have offered to_pay the
consideration contemplated in-the Agency Agreement. The Debtors and the Agent may sell the
Store Closing Assets free and clear of all Encumbrances as provided for herein (provided the
proceeds owed to the Debtors under the Agency Agreement are paid to PNC Bank, National
Association, in its capacity as both prepetition lender and DIP lender to the Debtors (“PNC”), i
until the obligations owed to PNC are indefeasibly paid in full) because, in each case, one or more

of the standards set forth in section 363()(1)-(5) of the Bankruptcy Code has been satisfied. --~
Cubyect to Hrs eniy, ef a Gna) Order C1) (fs)

| Those holders of any such Encumbrances who did not object, or-who withdrew their objections,

rn

to the entry of this Interim Order are deemed to have consented thereto pursuant to section
ZN, ath
363()(2) of the Bankruptcy Cod Those holders of any such Encumbrances who did object fall

within one or more of the other subsections of section 363(f) and are adequately protected by

01:25013793.3

 
Case 19-11842-LSS Doc 49 _ Filed 08/20/19 Page 6 of 29

having such Encumbrances attaching to the proceeds of the sale of the applicable. Store Closing
Assets with the same validity and priority and to the same extent and amount that any such
Encumbrances had with respect to such Store Closing Assets. Therefore, approval of the Agency
Agreement and the consummation of the Store Closing Sales free and clear of Encumbrances is
appropriate pursuant to section 363(f) of the Bankruptcy Code and is in the best interests of the
Debtors’ estates, their creditors and other parties in interest.

K. No sale, transfer-or other disposition of the Store Closing Assets. pursuant
to the Agency Agreement or entry into-tthe Agency Agreement wiil subject the Agent to any
liability for claims, obligations or Encumbrances asserted against the Debtors or the Debtors’
interests in such Store Closing Assets by reason of such transfer under any laws, including,
without limitation, any bulk-transfer laws or any theory of successor or transferee liability,
antitrust, environmental, product line, de facto merger or substantial continuity-or similar theories.
The Agent is not a successor to the Debtors or their respective_estates.

L. The security interests and liens provided for in the Agency Agreement and
this Interim Order to secure the obligations of the Debtors under the Agency Agreement to the
Agent are necessary to induce the Agent to agree to terms for the Agency Agreement that
maximize value for the Debtors’ estates. The absence of- such protections would impact
materially and adversely the value available to the Debtors in the liquidation of their stores in
partnership with a liquidation agent. But for the protections afforded to the Agent under the
Bankruptcy Code, this Interim Order, and the Agency Agreement, the Agent would not have
agreed to pay the Debtors the compensation provided for under the Agency Agreement. In
addition, PNC, which holds a first priority security interest in and lien on the property to which

the Agent’s security interests attach, has consented to the security interests and liens provided for

01:25013793.3
Case 19-11842-LSS Doc 49 _ Filed 08/20/19 Page 7 of 29

in the Agency Agreement, subject to the satisfaction of the terms and conditions set forth in the
Agency Agreement and this Interim Order, including, without limitation, the Agent’s (i) payment
of the Initial Guaranty Payment and, if applicable, Initial E-Commerce Guaranty Payment (each
as defined in the Agency Agreement), and (ii) issuance of the Letter of Credit:

M. The telief set forth herein is necessary to avoid immediate and irreparable
harm to the Debtors and their estates, and the Debtors have demonstrated good, sufficient, and
sound business purposes and justifications for the relief approved herein.

N. The entry of this Interim Order-is m the best interest of the Debtors, their
estates and creditors, and all other parties in interest herein.

IT IS HEREBY ORDERED THAT:

1. The Motion is GRANTED on an interim basis, as set forth herein.

2. A final hearing (the “Final Hearing”) will be held before this-Court on
September 13 2019, at 10:00 a.m. (ET) to consider the relief requested in the. Motion on a-final
basis. All objections, if any, to the Motion shall be in writing-and filed with this Court and served
on (i) proposed counsel to the Debtors, Young Conaway Stargatt & Taylor, LLP, Rodney Square,
1000 North King Street, Wilmington, DE 19801, Attn: Robert S. Brady, Esq. (rbrady@ycst.com),
Andrew L. Magaziner, Esq., (amagaziner@ycst.com), and Ashley E. Jacobs, Esq.
(ajacobs@ycst.com); (11) counsel to the Agent, Pepper Hamilton LLP, Hercules Plaza, 1313 N.
Market Street, Suite 5100, P.O. Box 1709, Wilmington, Delaware 19899, Attn: Douglas D.
Herrmann (herrmand@pepperlaw.com) and Marcy J. McLaughlin, Esq.
(mclaughm@pepperlaw.com); (iii) counsel to PNC Bank, National Association, Blank Rome,
1201 N. Market Street, Suite 800, Wilmington, DE 19801, Attn: Regina Stango Kelbon, Esq.

(Kelbon@blankrome.com); (iv) counsel to the Pre-Petition Subordinated Lender, Landis Rath &

OF °25013793,3

 
Case 19-11842-LSS Doc 49 _ Filed 08/20/19 Page 8 of 29

Cobb LLP, 919 Market Street, Suite 1800, Wilmington, Delaware 19801 Attn: Adam Landis

(landis@Irclaw.com); (v) the Office of the United States Trustee for the District of Delaware, 844

 

King Street, Suite 2207, Wilmington, Delaware, 19801, Attn: Linda Casey, Esq.

(Linda.Casey@usdoj-gov); and (vi) counsel fo any statutory committee appointed in the Chapter

 

11 Cases (collectively, the “Notice Parties”), so as to be received on or before September 6, 2019

at 4:00 p.m. (ET).

|
3. The Debtors are authorized and empowered to take all actions necessary to
implement the relief granted in this Interim Order. The failure to specifically include any
particular provision of the Agency Agreement in this Interim Order shall not diminish or impair
the effectiveness of such. provisions, it being the intent of this Court that the Agency Agreement
and all of its provisions, payments, and transactions, be and hereby are authorized and approved
as and to the extent provided for in this Interim Order.
4, To the extent there is any conflict between this Interim Order, the Sale
Guidelines, and the Agency Agreement, the terms of this Interim Order shall control over all other

documents, and the Sale Guidelines shall control over the Agency Agreement,

A, Effectiveness of Agreement

5. The Agency Agreement is operative and effective on an interim basis. The
Debtors are authorized to act and perform in accordance with the terms of the Agency Agreement,
including, -but not limited to, making payments required by the Agency Agreement to the Agent
(and to PNC, with respect to the Initial Guaranty Payment and, if applicable, the Initial Guaranty
E-Commerce Payment) without the need for any application of the Agent or a further order of this
Court. Notwithstanding this or any other provision of this Interim Order, nothing shall prevent or
be construed to prevent any of the Agent (individually, as part of a joint venture, or otherwise) or

any of its affiliates from bidding on the Debtors’ other assets pursuant to an agency agreement or
01:25013793.3

 
Case 19-11842-LSS Doc 49 _ Filed 08/20/19 Page 9 of 29

otherwise, and Agent is hereby authorized to bid on and guarantee or otherwise acquire such
assets notwithstanding anything to the contrary in the Bankruptcy Code or other applicable law,
provided that such guarantee, transaction or acquisition is approved by separate order of this
Court,

6, Subject to the restrictions set forth in-this Interim Order and ‘he Sale
Guidelines, the Debtors and the Agent are authorized to take any and all actions as may be
necessary or desirable to implement the Agency Agreement and the Store Closing Sales;.and each
of the transactions contemplated by the Agency Agreement, and any actions taken by the Debtors
and the Agent necessary or desirable to implement the Agency Agreement and/or the Store
Closing Sales prior to the date of this Interim Order are approved and ratified.

-B. Authority to Engage in the Store Closing Sales

7. The Debtors are authorized, pursuant to sections 105(a) and 363(b)(1) of
the Bankruptcy Code, to immediately continue and conduct the Store Closing Sales in accordance
with this Interim Order, the Sale Guidelines, the Agency Agreement and any Side Letter (defined
below).

8. The Sale Guidelines are approved in their entirety on an interim basis.

9. Subject to entry of the Final Order, all entities that are presently in
possession of some or all of the Store Closing Assets in which the Debtors hold an interest that
are or may be subject to the Agency Agreement or this Interim Order hereby are directed to
surrender possession of such Store Closing Assets to the Debtors or the Agent.

10. Except as provided herein, neither the Debtors nor the Agent nor any of
their officers, employees, or agents shall be required to obtain the approval ef any third party,
including (without Limitation) any Governmental Unit or any Landlord, to conduct the Store

Closing Sales and any related activities in accordance with the Sale Guidelines.
01:25013793.3

 
Case 19-11842-LSS Doc49 _ Filed 08/20/19 Page 10 of 29

11. The Debtors are authorized to discontinue operations at the Remaining
Closing Stores in accordance with this Interim Order, the Sale Guidelines, and the Agency
Agreement.

12. The Debtors shall have the option (the “E-Commerce Option”) to be
exercised in their business judgment; and in writing as provided in the-Agencey Agreement no
later than forty-nine days after the Sale Commencement Date for the Remaining Closing Stores

(such period, the “E-Commerce Option Period’) to include the sale of the On-Line Merchandise

 

in Store Closing Sales through the E-Commerce Platform. [f the E-Commerce Option is
exercised before the 22" day following the Sale Commencement Date for the Remaining Closing
Stores, the Guaranteed Percentage for the On-line Merchandise shail not be adjusted. If the E-
Commerce Option is exercised after the 22™ day following the Sale Commencement Date for the
Remaining Closing Stores, the Guaranteed Percentage for the On-line Merchandise shall be
reduced to 18.18%, which shall be in addition to other adjustments (if any) contemplated by the
Agency Agreement.

13. At any time after the expiration of the E-Commerce Option Period, to the
extent that Debtors decide to close the E-Commerce Platform, the Debtors shall appoint the Agent
exclusively (and no other liquidator) and the Agent agrees to serve as the exclusive agent to
liquidate the On-Line Merchandise through the E-Commerce Platform. In exchange for providing
such services, Agent shall receive 0.75% of gross sales proceeds (sales net of taxes) with respect
to On-Line Merchandise sold through the E-Commerce Platform after such election plus
reimbursement of out of pocket expense to be agreed to by the Debtors and the Agent.

Cc. Order Binding

14. This Interim Order shall be binding upon and shall govern the acts of all

entities, including, without limitation, all filing agents, filing officers, title agents, title companies,

01:25013793.3

10

 
Case 19-11842-LSS Doc49 _ Filed 08/20/19 Page 11 of 29

recorders of mortgages, recorders of deeds, registrars of deeds, administrative agencies,
governmental departments, secretaries of state, federal, state and local officials, and all other
persons and entities who may be required by operation of law, the duties of their office, or
contract, to accept, file, register or otherwise record or release any documents or instruments, or
who may be required to report orinsure any title or state of title in or to the Store Closing Assets.
15. This Interim Order and the terms and provisions of the Agency Agreement
shall be binding on alt of the Debtors’ creditors (whether known or unknown), the Debtors, the
Agent, and their respective affiliates, successors and assigns, and any affected third parties
including, but not limited to, all persons asserting an interest in the Store Closing Assets,
notwithstanding any subsequent appointment of any trustee, party, entity or other fiduciary under
any section of the Bankruptcy Code with respect to the forgoing parties, and as to such trustee,
party, entity or other fiduciary, such terms and provisions likewise shall be binding. The
provisions of this Interim Order and the terms and provisions of the Agency Agreement, and any
actions taken pursuant hereto or thereto shall survive the entry of any order which may be entered
confirming or consummating any plan(s) of the Debtors or converting the Debtors’ cases from
chapter 11 to chapter 7, and the terms and provisions of the Agency Agreement, as well as the
rights and interests granted pursuant to this Interim Order and the Agency Agreement, shall
continue in these or any superseding cases and shall be binding upon the Debtors, the Agent and
their respective successors and permitted assigns, including any trustee or other fiduciary
hereafter appointed as a legal representative of the Debtors under chapter 7 or chapter 11-of the

y bak net ve Lally ae

Bankruptcy Code. Any trustee appomted in this case shall be and hereby is authorized to operate ,

oy
the business of the Debtors to the fullest extent necessary to permit compliance with the terms of (4)

this Interim Order and the Agency Agreement, and Agent and the trustee shall be and hereby are

03:25013793.3

1]

 
Case 19-11842-LSS Doc49 _ Filed 08/20/19 Page 12 of 29

authorized to perform under the Agency Agreement upon the appointment of the trustee without
the need for further order of this Court.

D. Conducting the Store Closing Sales

16. Except as otherwise provided in the Agency Agreement, and subject to the
Agent’s payment of the Initial Guaranty Payment and delivery of the Letter of Credit, pursuant to
section 363(f) of the Bankruptcy Code, the Agent shall be authorized to sell all the Store Closing
Assets to be sold pursuant to the Agency Agreement free and clear of any and ail Encumbrances,
including, without limitation, the liens and security interests, as the same may have been amended
from time to time, of PNC whether arising by agreement, any statute or otherwise and whether.
arising before,-on or after the date on which these Chapter 11 Cases were commenced, with any
presently existing liens (which, for the avoidance of doubt, does not include the Agent’s liens
granted under the Agency Agreement) encumbering all or any portion of the Store Closing Assets
or the proceeds thereof attaching only to any balance of the Guaranteed Amount and other
amounts to be received by the Debtors under the Agency Agreement that are not otherwise (i)
paid te PNC to fully satisfy Debtors’ indebtedness owed to PNC or (ii) payable to Agent under
the Agency Agreement. For the sake of clarity, however, nothing in this paragraph is intended to
diminish the liens in. favor of the Agent, as reflected in the Agency Agreement and this Interim
Order, that attach to, among other things, any remaining Proceeds of the Store Closing Sales after
payment in full of the indebtedness owed by Debtors to PNC.

17. Other than filings made by PNC with respect to its liens and security
interests in the Store Closing Assets, if any person or entity that has filed financing statements,
mortgages, construction or mechanic’s liens, lis pendens or other documents or agreement
evidencing liens on or interests in the Store Closing Assets shall not have delivered to the

Debtors, in proper form for filing and executed by the appropriate parties, termination statements,
01:25013793.3

12

 
Case 19-11842-LSS Doc49 _ Filed 08/20/19 Page 13 of 29

instruments of satisfaction, or releases of any Encumbrances which the person or entity has with
respect to the Store Closing Assets, each such person or entity is hereby directed to deliver all
such statements, instruments and releases and the Debtors and the Agent are hereby authorized to
execute and file such statements, instruments, releases and other documents on behalf of the
person or entity asserting the same and the Agent is authorized to file a copy of this Interim Order
which, upon filing, shall be conclusive evidence of the release and termination of such interest.
Each and every federal, state and local governmental unit is hereby directed to accept any and all
documents and instruments necessary or appropriate to give effect to the Store Closing Sales and
related transactions.

18. All newspapers and other advertising media in which the Store Closing
Sales may be advertised and all Landlords or licensors, as applicable, of the Remaining Closing
Stores are directed to accept this Interim Order as binding authority so as to authorize the Debtors
and the Agent to conduct the Store_Closing Sales and the sale of Store Closing Assets pursuant to
the Agency Agreement and the Sale Guidelines, including, without limitation, to conduct and
advertise the sale of the Store Closing Assets and the Additional Agent Goods in ‘the manner
contemplated by and in accordance with this Interim Order, the Sale Guidelines, and the Agency
Agreement, |

19. Nothing nuilifies or enjoins the enforcement of any liability to a
Governmental Unit under environmental laws or regulations (or any associated liabilities for
penalties, damages, cost recovery, or injunctive relief) that any entity would be subject to as the
owner, lessor, lessee, or operator of the property after the date of entry of this Interim Order.
Nothing contained in this Interim Order or in the Agency Agreement shall in any way (i) diminish

the obligation of any entity to comply with environmental laws, or (11) diminish the obligations of

01:25013793.3

13

 
Case 19-11842-LSS Doc49 _ Filed 08/20/19 Page 14 of 29

the Debtors to comply with environmental laws consistent with their rights and obligations as
debtors in possession under the Bankruptcy Code. Nothing herein shall be construed to be a
determination that the Agent is an operator with respect to any environmental law or regulation.
Moreover, the sale of the Store Closing Assets shall not be exempt from, and the Debtors and the
Agent shall be required to-comply with laws and regulations of general applicability, including,
without limitation, public health and safety, criminal, tax, labor, employment, environmental,
antitrust, fair competition, traffic and consumer protection laws, including consumer laws
regulating deceptive practices and false advertising (collectively, “General Laws”). Nothing in
this Interim Order_shall alter or affect the Debtors’ and Agent’s obligations to comply with all
applicable federal safety laws and regulations. Nothing in this Interim Order shall be deemed to
bar. any Governmental Unit from enforcing General Laws in the applicable non-bankruptcy
forum, subject tothe Debtors’ or the Agent’s right to assert in that forum or before this Court that
any such laws are not in fact General Laws or that_such enforcement is impermissible under the
Bankruptcy Code, this Interim Order, or otherwise, pursuant to paragraph 34 hereunder.
Notwithstanding any other provision in this Interim Order, no party waives any rights to argue
any position with-respect to whether the conduct was in compliance with this Interim Order
and/or any applicable law, or that enforcement of such applicable law is preempted by the
Bankruptcy Code. Nothing in this Interim Order shall be deemed to have made any rulings on
any such issues.

20. In accordance with and subject to the terms and conditions of the Agency
Agreement, the Agent shall have the right to use the Remaining Closing Stores and all related
store services, furniture, fixtures, equipment, and other assets of the Debtors for the purpose of

conducting the Store Closing Sales, free and clear of any interference from any entity or person,

01:25013793.3

14

 
Case 19-11842-LSS Doc49 _ Filed 08/20/19 Page 15 of 29

subject to compliance with the Sale Guidelines and this Interim Order.

21. Subject to the Resolution Procedures provided in paragraph 34 hereof, the
Debtors and the Agent are hereby authorized to take such actions as may be necessary and
appropriate to implement the Agency Agreement and to conduct the Store Closing Sales without
the need for a further order of this Court, mchuding, but not limited to, advertising the sale as a

33 66

“store closing,” “sale on everything,

23> 6h

everything must go,” “liquidation sale,” and upon the E-
Commerce Sale Commencement Date, “going out of business” or similar themed sale through the
‘posting of signs (including the use of exterior banners at non-enclosed mall Remaining Closing
Stores, and at enclosed mall Remaining Closing Stores to the extent the applicable Store entrance
does not require entry into the enclosed mall common area), use of signwalkers and street
signage, in accordance with the Interim Order, Agency Agreement, and Sale Guidelines.

22. Notwithstanding anything herein to the contrary, and in view of the
importance of the use_of sign-walkers, banners, and other advertising to the sale of the Store
Closing Assets, to the extent that, prior to the Final Hearing, disputes arise during the course of
such sale regarding laws. regulating the use of sign-walkers, banners or other advertising and the
Debtors and the Agent are unable-to resolve the matter consensually with a Governmental Unit,
any party may request an immediate. telephonic hearing with this Court pursuant to these
provisions. Such hearing will, to the extent practicable, be scheduled initially no later than the
earlier of (i) the Final Hearing or Gi) within two (2) business days of such request, or such later
date that the Court schedules a hearing. This scheduling shall not be deemed to preclude
additional hearings for the presentation of evidence or arguments as necessary.

23. Except as expressly provided in the Agency Agreement, the sale of the

Store Closing Assets shall be conducted by the Debtors and the Agent notwithstanding any

01:25013793.3

15

 
Case 19-11842-LSS Doc49 _ Filed 08/20/19 Page 16 of 29

restrictive provision of any lease, sublease, license, reciprocal easement agreement, restrictive
convenant, or other agreement relative to occupancy affecting or purporting to restrict the conduct
of the Store Closing Sales, the rejection of leases or licenses, the necessity of obtaining any third
party consents, abandonment of assets, or “gomg dark” provisions, and such provisions shall not
be enforceable in conjunction with the Stere Closing Sales. The Agent, along with landlords and
licensors, as-applicable, of the Remaining Closing Stores are authorized to enter into agreements
(“Side Letters”) between themselves modifying the Sale Guidelines without further order of the
Court, and such Side Letters shall be binding-as among the Agent and any such landlords or
licensors, as applicable, of the Remaining Closing. Stores, provided that nothing in such Side
Letters affects the provisions of paragraphs 19, 21, 22, and 34 of this Interim Order. In the event
of any cenflict between the Sale Guidelines and any Side Letter;the terms of such Side Letter
shall control.

24, Except as expressly provided for herein or in the Sale Guidelines, and
except with respect to any Governmental Unit (as to which paragraphs 19 and 34 of this Interim
Order shall apply), no person or entity, including, but not limited to, any landlord, licensor,
service providers, utilities, and creditor, shall take any action to directly or indirectly prevent,
interfere with, or otherwise hinder the continuation of the Store Closing Sales or the sale of Sale
Closing Assets, or the advertising and- promotion (including the posting of signs and exterior
banners or the use of signwalkers) of such sales, and all such parties and persons of every nature
and description, including, but not limited to, any landlord; licensor, service providers, utilities,
and creditor and all those acting for or on behalf of such parties, are prohibited and enjoined from
(i) interfering in any way with, obstructing, or otherwise impeding, the conduct of the Store

Closing Sales and/or Gi) instituting any action or proceeding in any court (other than in the

04:25013793 3

16

 
Case 19-11842-LSS Doc49 _ Filed 08/20/19 Page 17 of 29

Bankruptcy Court} or administrative body seeking an order or judgment against, among others,
the Debtors, the Agent, or the landlords or licensors, as applicable, at the Remaining Closing
Stores. that might in any way directly or indirectly obstruct or otherwise interfere with or
adversely affect the conduct of the Store Closing Sales-or sale of the Store Closing Assets or other
liquidation sales at the Remaining Closing Stores and/or seek to recover damages for breach(es)
of covenants or provisions-in any lease, sublease, license, cr contract based upon any relief
authorized herein.

25, The Agent shall (@) honor gift cards, gift certificates, return credits, reward
program, and similar merchandise credits that were issued by or.on behalf the Debtors prior to the
Petition Date through and including August 20, 2019 and (ii) accept a return or exchange of
Merchandise sold by the Debtors prior to the Sale Commencement Date through-and including
August 20, 2019, provided that such return or exchange is otherwise in compliance with the
Debtors’ applicable policies and procedures that were..in place immediately prior to the Sale
Commencement Date.

26, All sales of all Store Closing Assets shall be “as is” and final. Conspicuous
signs stating that “all sales are final” and “as is” will be posted at the cash register areas at all
Stores. However, all state and federal laws relating to implied warranties for latent defects shall
be complied with and are not superseded by the sale of said goods or the use of the terms “as is”
or “final sales.” Further, the Debtors and/or the Agent shall accept return of any goods purchased
during the Store Closing Sales that contain a defect which the lay consumer:could not reasonably
determine was defective by visual inspection prior to purchase for a full refund, provided that the.
consumer must return themerchandise within seven days of purchase, the consumer must provide

a receipt, and the asserted defect must in fact be a “latent” defect.

01:25013793.3

17

 
Case 19-11842-LSS Doc49 _ Filed 08/20/19 Page 18 of 29

27. Except as expressly provided for in the Agency Agreement, nothing in this
Interim Order or the Agency Agreement, and none of the Agent’s actions taken in respect of the
Store Closing Sales shall be deemed to constitute an assumption by Agent of any of the Debtors’
obligations relating to any of the Debtors’ employees. Moreover, the Agent shall not become
liable under any-collective bargaining or employment agreement or -be deemed a joint or
successor employer with respect to such employees.

28. The Agent shall not be liable for sales taxes except as expressly provided in
the Agency Agreement, and the Debtors remain responsible for the payment of any and all sales
taxes. The Débtors are directed to remit all taxes accruing from_the Store Closing Sales to the
applicable Governmental Units as and when due, provided that in the case of a bona fide dispute,
the Debtors are only directed to pay such taxes upon the resolution of the dispute, if and to the
extent that the dispute is decided in favor of the applicable Governmental Unit. For the-avoidance
of doubt, sales taxes collected and held in trust by the Debtors shall_not be used to pay any
creditor or any other party, other than the applicable Governmental Unit for which the sales taxes
are collected. This Interim Order does not enjoin, suspend, or restrain the assessment, levy, or
collection of any tax under state law, and does not constitute a declaratory judgment with respect
to any party’s liability for taxes under state law.

29. To the extent that the Debtors propose to sell or abandon Store Closing
Assets that may contain any personal and/or confidential information about the Debtors’

employees and/or customers (the “Confidential Information”), the Debtors shall remove alk such

 

the Confidential Information from such Store Closing Assets before they are sold or abandoned.
30. The Debtors and the Agent are authorized and empowered to transfer Store

Closing Assets among the Remaining Closing Stores. The Agent is authorized to sell or abandon,

01:25013793.3

18

 
Case 19-11842-LSS Doc49 _ Filed 08/20/19 Page 19 of 29

without incurring liability to any person or entity, the Store Closing Assets in accordance with the
terms of the Agency Agreement and the Sale Guidelines; provided, however, to the extent any of
the Store Closing Assets remain at a Remaining Closing Store on the effective date of rejection
for the underlying lease, such Store Closing Assets.shall be deemed abandoned by. the-Debtors at

the time of any rejection of the lease with the right of the Landlord to dispose of such property
free and clear of all interests and without notice or liability te any person or entity.

31. Nothing in this Interim Order shall (a) alter or affect the Debtors’
obligations to comply with section 365(d)(3) of the Bankruptcy Code or (b) alter or modify the
tights of any lessor or other counterparty to a lease with the Debtors to file an appropriate motion
or otherwise seek appropriate relief if the Debtors fail to. comply with section 365(d)@) of the
Bankruptcy Code; provided that the conduct of the Store Closing Sales in accordance with the
Sale Guidelines, as may have been modified by Side Letter, shall not be a violation of section
365(d)(3) of the Bankruptcy Code.

32. During the Sales Term, the Agent shall be granted a limited license and
right to use the trade names, logos, e-mail lists, mailing lists, customer lists, and e-commerce sites
(including (without limitation) websites and social media sites such as Facebook and Twitter),
including a banner on such sites and a store locator to identify the Remaining Closing Stores,
relating to and used in connection with the operation of the stores as identified in the Agency
Agreement, solely for the purpose of advertising the Store Closing Sales in accordance with the
terms of the Agency Agreement; provided, however, that the Agent shall not receive Personally
Identifiable Information from the Debtors.

E. Resolution Procedures for Disputes Regarding Liquidation Laws

33. To the extent that the Store Closing Sales at the Remaining Closing Stores

are conducted in accordance with this Interim Order and the Sale Guidelines, and are therefore
01:25013793.3

19

 
Case 19-11842-LSS Doc49 _ Filed 08/20/19 Page 20 of 29

conducted under the supervision of this Court, such Store Closing Sales are authorized
notwithstanding any federal, state, or local statute, ordinance, rule, or licensing requirement

33 86,

directed at regulating “going out of business,” “store closing,” similar inventory liquidation sales,
bulk sale laws, or Fast Pay laws, including laws restricting safe, professional and non-deceptive,
customary advertising such as signs, banners, pesting of signage, and use of sign-walkers in
connection with the sale and including ordinances establishing license or permit requirements,
waiting periods, time limits or bulk sale restrictions (collectively, the “Liquidation. Laws”). To
the extent the Debtors are subject to any state Fast Pay Laws in connection with the Store
Closings, the Debtors shall be presumed to be in compliance with such laws to the extent, in
applicable states, such payroll payments are made by the later of (a) the Debtors’ next regularly
scheduled payroll, and (b) seven calendar days following the termination date of the relevant
employee, and in all such cases consistent with, and subject to, any previous orders of this Court
regarding payment of same.

34. Provided that the Store Closing Sales are conducted in accordance with the
terms of this Interim Order, the Agency Agreement and the Sale Guidelines, and in light of the
provisions in the Jaws of many Governmental Units that exempt court-ordered sales from their
provisions, the Debtors shall be presumed to be in compliance with any Liquidation Laws and,
subject to paragraphs 19 and 22 herein, are authorized to conduct the Store Closing Sales in
accordance with the terms of this Interim Order and the Sale Guidelines without the necessity of
further showing compliance with any such Liquidation Laws. To the extent that between the
Petition Date and the date of the Final Hearing there is a dispute arising ftom or relating to the
Store Closing Sales, this Interim Order, the Agency Agreement, or the Sale Guidelines, which

dispute relates to any Liquidation Sales Laws (a “Liquidation Dispute”), the following procedures

01:25013793,3

20

 
Case 19-11842-LSS Doc49 _ Filed 08/20/19 Page 21 of 29

shall apply:
a)

b)

35.

The Court shall retain exclusive jurisdiction to resolve the Liquidation Dispute
which such Liquidation Dispute will be heard at the Final Hearing, absent a
party obtaining expedited relief. Nothing in this Interim Order shall constitute
a ruling with respect to any issues to be raised with respect to a Liquidation
Dispute. Any Governmental Unit may assert a Liquidation Dispute and shall
send a notice (the “Dispute Notice”)-explaining the nature of the dispute to:
(i) proposed counsel to the Debtors, Young Conaway Stargatt & Taylor, LLP,
Rodney Square, 1000 North King Street, Wilmington, DE 19801, Attn: Robert
S. Brady, Esq. (rbrady@ycst.com), Andrew L. Magaziner, Esq.,
(amagaziner@ycst.com), and Ashley E. Jacobs, Esq. (ajacobs@ycst.com),
(ii) counsel to PNC Bank, National Association, Blank Rome, LLP, 1201 N.
Market Street, Suite 800, Wilmington, Delaware 19801, Attn: Regina Stango
Kelbon, Esq. (Kelbon@blankrome.com), (iii) counsel to the Pre-Petition
Subordinated Lender, Landis Rath & Cobb LLP, 919 Market Street, Suite
1800, Wilmington, Delaware 19801 Attn: Adam Landis (landis@lrclaw.com);
(iv) counsel to the Agent, Pepper Hamilton LLP, Hercules Plaza, 1313 N.

“Market Street, Suite 5100, P.O. Box 1709, Wilmington, Delaware 19899, Attn:

Douglas Herrmann, Esq. (herrmannd@pepperlaw.com}) and Marcy J.
McLaughlin, Esq. (mclaughm@pepperlaw.com); and (v) counsel to any
statutory committee, no later than fourteen (14) days following the service of
the Interim Order.

If the Debtors, the Agent and the Governmental Unit are unable to resolve the.
Liquidation Dispute within fourteen (14) days of service of the notice, the
aggrieved party may file a motion with this Court requesting that this Court
resolve the Liquidation Dispute (a “Dispute Resolution Motion”).

Filing a Dispute Resolution Motion as set forth herein shall not be deemed to
affect the finality of this Order or to limit or interfere with the Debtors’ or the
Agent’s ability to conduct or to continue to conduct the Store Closing Sales
pursuant to this Order and the Agency Agreement, absent further order of this
Court.

Within two (2) business days of the entry of this Interim Order, the Debtors

shall serve copies of this Interim Order, which includes the Agency Agreement and the Sale

‘Guidelines, by email, facsimile, or regular mail on the Applicable Governmental Units and the

Landlords.

F. The Grant of Security Interests, Liens, and Superpriority Claim to the Agent-

36.

01:25013793.3

Effective upon payment by Agent of the Initial Guaranty Payment and

21

 
Case 19-11842-LSS Doc49 _ Filed 08/20/19 Page 22 of 29

issuance to PNC and the Debtors as co-beneficiaries of the Store Letter of Credit, Debtors grant to
Agent first priority, senior security interests in and liens (subject to the subordination provisions
set forth in the Agency Agreement) in: (i) the Merchandise (other than the On-Line Merchandise);
(ii) the Additional Agent Goods; (iii} all Proceeds (including, without limitation, credit card
Proceeds); (iv) the commission regarding the sale or other disposition of Debtors’ Consignment
Goods under Section 5.4 of the Agency Agreement; (vy if Debtors exercise the option under
section 7.1, FF&E and all FF&E Proceeds or, if Merchant does not exercise such option, the
commission regarding the sale or other disposition of Owned FF&E under Section 7 of the
Agency Agreement; (vi) any Sharing Amount, but only up to the amount-of Agent’s percentage
share of such Sharing Amount under Section 3.2(a) of the Agency Agreement; and (vit) all
“proceeds” (within the meaning of Section 9-102(a)(64) of the Code) of each of the foregoing (all
of which are collectively defined as the “Agent Collateral”). Upon entry of this Interim Order,
payment of the Initial Guaranty Payment, and issuance of the Letter of Credit to PNC and the
Debtors as co-beneficiaries, the security interests and liens granted to the Agent in the Agent
Collateral shall be deemed properly perfected without the necessity of filing UCC-1 financing
statements or any other documentation.

37. Effective upon the exercise of the E-Commerce Option and payment by
Agent of the Initial E-Commerce Guaranty Payment and issuance of the E-Commerce Letter of
Credit to PNC and the Debtors as co-beneficiaries, Debtors grant to Agent first priority, senior
security interests in and liens upon the On-Line Merchandise. Upon entry of this Interim Order,
payment of the Initial Guaranty Payment, and, if Debtors exercise the option under section 7.1 of
the Agency Agreement, the Additional Guaranteed Amount, and issuance of the Letter of Credit,

the security interests and liens granted to the Agent in the On-Line Merchandise shall be deemed

01:25013793.3

22

 
Case 19-11842-LSS Doc49 _ Filed 08/20/19 Page 23 of 29

properly perfected without the necessity of filing UCC-1 financing statements or any other
-documentation.

38. Without any further act by or on behalf of the Agent or any other party
(including, without limitation, the Debtors or PNC), the Agent’s security interests in and liens
upon the Agent Collateral are (i) validly created, (ii) effective upon entry of this Interim Order,
perfected, and (iii) senior to all other liens and security interests, provided, however, that (x) until
the Debtors receive payment in full of: (a) the Guaranteed Amount, (b) if the Debtors exercise the
option under section 7.1, the Additional Guaranteed Amount, and (c) other amounts due to
Debtors under the Agency Agreement, the security interests and liens granted to Agent in Agent
Collateral shall be junior and subordinate in all respects to the security interests of PNC in the
Agent Collateral (other than the Additional Agent Goods and proceeds thereof im which the
Debtors have no property or other interest and PNC has no security interest or other lien), in the
amount of the unpaid portion of the any of the Guaranteed Amount, if the Debtors exercise the
option under section 7.1, the Additional Guaranteed Amount, and other amounts due to Debtors
under the Agency Agreement, and (y) upon payment in full of: (a) the Guaranteed Amount, (b) if
the Debtors exercise the option under section 7.1, the Additional Guaranteed Amount, and
(c) other amounts due to Debtors under the Agency Agreement, any security interest or lien of
PNC in the Agent Collateral shall be junior and subordinate in all respects to the security interests
and liens of Agent. Debtors shali cooperate with Agent with respect to ali filings G@ncluding,
without limitation, UCC-1 financing statements) and other actions to the extent reasonably
requested by Agent in connection with the security interests and liens granted under the
Agreement.

39. Subject to the Agent having satisfied its payment obligations under the

01:25013793.3

23

 
Case 19-11842-LSS Doc49 _ Filed 08/20/19 Page 24 of 29

Agency Agreement, the Agent shall have a superpriority administrative expense claim against the
Debtors for any amounts owed by the Debtors to the Agent under the Agency Agreement
pursuant to section 364(c) of the Bankruptcy Code, which claim shall be junior only to the
superpriority claims granted ta PNC.

40. Until such time as PNC has notified Agent and Debtors that PNC has been
indefeasibly paid in full, PNC shall be constituted as each Debtor’s attorney-in-fact with power at
any tine to endorse Debtor’s name upon any draw request to be submitted with respect to
the Letter of Credit and receive all proceeds of the Letter of Credit, which shall be applied to the
outstanding obligations owed by Debtors to PNC, all in accordance with the terms and conditions
of the Agency Agreement.

G. Store Closing Bonuses

41. Onan interim basis and pending the Final Hearing, the Debtors shall have
the authority, but not the obligation, to pay store closing bonuses (the “Store Closing Bonuses”) to
the Retained Employees as provided for in the Agency Agreement. The Agent shall have the
authority to determine the individual amounts of each Store Closing Bonus, except that the total
aggregate cost of the Store Closing Bonus-program will not exceed ten percent (10%) of the base
payroll for ali Retained Employees.

Cc. Sections 363{m) and 364(e)

42. Entry into the Agency Agreement is undertaken by the parties thereto in
good faith, as that term:is used in sections 363(m) and 364(e) of the Bankruptcy Code, and Agent
shall be protected by sections 363(m) and 364(e) of the Bankruptcy Code in the event that this
Interim Order is modified, amended or vacated by subsequent order of the Court or any other
court. The Agent is entitled to all of the benefits and protections afforded by sections 363(m) and

364(e) of the Bankruptcy Code. The transactions contemplated by the Agency Agreement are not
01:25013793.3

24

 
Case 19-11842-LSS Doc49 _ Filed 08/20/19 Page 25 of 29

subject to avoidance pursuant to section 363(n) of the Bankruptcy Code.

 

D. Additional Agent Goods

43. In accordance with Section 8.10 of the Agency Agreement, the Agent is
‘authorized te supplement the Merchandise in the Store Closing Sales with additional goods
procured by Agent which are of like kind, and no lesser quality to the Merchandise in the Store
Closing Sales (the “Additional Agent Goods”). The Additional Agent Goods shail be purchased
by Agent as part the Store Closing Sales at Agent’s sole expense (and such purchase price shall
constitute-an Expense). Sales ef Additional Agent Goods shall be run through the Debtors’ cash
register systems, provided however, Agent shail mark the Additional Agent Goods using either a
“dummy” SKU or department number, or in such other manner so as to distinguish the sale of
Additional Agent Goods from the sale of Merchandise. Agent and the Debtors shall also
cooperate so as-to ensure that the Additional Agent Goods are marked in such a way that a
reasonable consumer could identify the Additional Agent Goods as non-Debtor goods.
Additionally, Agent shall provide signage in. the Remaining Closing Stores notifying customers
that the Additional Agent Goods have been included in the Store Closing Sales.

44, The Additional Agent Goods shall be consigned to the Debtors as a true
consignment under Article 9 of the Uniform Commercial Code (as the same may be in effect from
time to.time in the State of Delaware). Subject solely to Agent’s obligations to pay to the Debtors
their portion of the Proceeds from the sale of the Additional Agent Goods, at all times and for all
purposes the Additional Agent Goods and their proceeds shall be the exclusive property of Agent,
and no other person or entity shail have any claim against any of the Additional Agent Goods or
their proceeds. The Additional Agent Goods shalt at all times remain subject to the exclusive

control of Agent, and the Debtors shall, as an Expense, insure the Additional Agent Goods and, if

01:25013793.3

25

 
Case 19-11842-LSS Doc49 _ Filed 08/20/19 Page 26 of 29

required, promptly file any proofs of loss with regard thereto with the Debtors’ insurers. Agent is
hereby granted a first priority security interest in and lien upon (i) the Additional Agent Goods
and (ii)-the Additional Agent Goods proceeds, which security interest shail be deemed perfected
pursuant to this Interim Order without the requirement of filing UCC financing statements or
providing notifications to any prior secured parties (provided that Agent is hereby authorized to
deliver all required notices and file all necessary financing statements and amendments thereof
under the applicable UCC identifying Agent’s interest in the Additional Agent Goods as
consigned goods thereunder and the Debtors as the consignee therefor, and Agent’s security
interest in and tien upon such Additional Agent Goods and Additional Agent Goods proceeds).

HH. Miscellaneous

45. Notwithstanding anything herein to the contrary, nothing set forth in this
Order shall-(i} alter the-prierity of any liens held by PNC, in its capacity as administrative agent
under the Debtors’ pre-petition-or post-petition financing facility, except with respect to liens
granted-in favor of Agent as provided in the Agency Agreement and this Order, or (41) alter the
right of any party to challenge the liens or claims of PNC solely consistent with the terms. and
provisions of any order-of this Court approving debtor in possession financing.

46. | Any purchase of Additional Agent Goods or FF&E purchased with Avenue
branded cards issued under the program with Comenity Bank (the “Branded Card Program”) shall
be deemed to be sales by Avenue for purposes of the Branded Card Program.

47. Nothing in this Interim Order shall be deemed to constitute a postpetition
assumption of any agreement under section-365 of the Bankruptcy Code.

48. Subject to. entry of the Final Order, any transfers by the Debtors to the
Agent prier to the Petition Date (including, without limitation, any Proceeds under the Agency

Agreement and the valid, binding, and enforceable security interests granted to the Agent) are not
01:25013793.3

26.

 
Case 19-11842-LSS Doc49 _ Filed 08/20/19 Page 27 of 29

subject to avoidance.

49. Non-material modifications, amendments, or supplementations to the
Agency Agreement and related decuments by the parties may be made in accordance with the
terms thereof without further order of this Court. but notice of such modification, amendment or
supplement shall be filed with the Court.

50. From and after payment of the Initial Guaranty Payment and delivery of the
Letter of Credit, all amounts due to the Agent under the Agency Agreement shall be earmarked
and paid by the Debtors from proceeds of the Store Closing Sales and shall not be reduced or
capped by the terms or conditions of any pre-or post-petition financing facilities or orders related -
thereto.

51. Nothing contained in any plan confirmed in these Chapter 11 Cases or any
order of this Court confirming such plan-or in any other order in these Chapter 11 Cases
(including any order entered afterany conversion of this case to a case under chapter 7 of the
Bankruptcy Code) shall alter, conflict with, or derogate-from; the provisions of the Agency
Agreement or the terms of this Interim Order.

52. The Agent shali not be liable for any claims against the Debtors, and the
Debtors shail not be liable for any. claims against Agent, in each case, other than as expressly
provided for in the Agency Agreement. The Agent shall have no successor liability whatsoever
with respect to any Encumbrances or claims of any nature that may exist against the Debtors,
including, without limitation, the Agent shall net be, or to be deemed to be: G) a successor in
interest or within the meaning of any law, including any revenue, successor liability, pension,
labor, ERISA, bulk- transfer, products liability, tax-or environmental law, rule or vegulation, or

any theory of successor or transferee lability, antitrust, environmental, product line, de facto

01:25013793.3

27

 
Case 19-11842-LSS Doc49 _ Filed 08/20/19 Page 28 of 29

merger or substantial continuity or similar theories; or (ii) a joint employer, co-employer or
successor employer with the Debtors, and the Agent shall have no obligation to pay the Debtors’
wages, bonuses, severance pay, vacation pay, WARN act claims (if any), benefits or any other
payments to employees of the Debtors, including pursuant to any collective bargaining
agreement, employee pension plan, or otherwise, except as expressly set forth in the Agency
Agreement,

53. This Court shall retain exclusive jurisdiction with- regard to all issues or
disputes arising from or relating to the implementation; interpretation, or enforcement of this
Interim Order or the Agency Agreement, including, but not limited to, any claim or issue relating
to any efforts by any party or person to prohibit, restrict or in any way limit the Store Ciosing
Sales in accordance-with the Sale Guidelines, including-but not limited to-any efforts to prohibit,
restrict or limit banner and. sienwalker advertising, including with respect to any allegations that
such advertising is not being conducted in a safe, professional and non-deceptive manner, or_any
other disputes related to the Store Closing Sales or the assertion of Encumbrances related to the
Store Closing Assets.. No parties or person shall take any action against the Debtors, the Agent,
or the Store Closing Sales until this Court has resolved suck dispute. This Court shall hear the
request of such parties or persons with respect to any such disputes on an expedited basis, as may
be appropriate under the circumstances.

54. The Debtors. are authorized to issue postpetition checks, or to effect
postpetition fund transfer requests, in replacement of any checks or fund transfer requests in
respect of payments made in accordance with this Interim -Order that are dishonored or rejected.

55. Each of the Debtors’ banks and financial institutions is authorized, but not

directed, to honor checks presented for payment and all fund transfer requests made by the

01:25013793.3

28

 
Case 19-11842-LSS Doc49 _ Filed 08/20/19 Page 29 of 29

Debtors, to the extent that sufficient funds are on deposit in the applicable accounts, in accordance
with this Interim Order and any other-order of this Court.

56. Notwithstanding the relief granted herein and any actions taken hereunder,
except with respect to the Agent, nothing contained herein shall create, nor is intended to create,
any rights in-favor of, or enhance the status of any claim held by, any person.

57. Nothing in this Interim Order is intended to affect any rights of any
Applicable Governmental Unit.to enforce any law affecting the Debtors’ conduct of the Store
Closing Sales prior to the Petition Date.

58. The requirements set forth in Bankruptcy Rule 6003(b) are satisfied.

59. Notice of the Motion as provided therein shall be deemed good and
sufficient and the requirements of Bankruptcy Rule 6004(a) and the Local Rules are satisfied by
such notice.

60. Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this
Interim Order shall be immediately effective and enforceable upon its entry.

VALE Lives ptidlerm

’ LAURIE SELBER SILVERSTEIN
UNITED STATES BANKRUPTCY JUDGE

  

Dated: August MO 2019
Wilmington, Delaware

 

01:25013793.3

29

 
